Exhibit 10.47

March 10, 2011

Mr. H. Scott Kirkpatrick, Jr.

13 Donizetti Street

Wellesley, MA 02482

Re:      Good Reason Process Extension

Dear Scott:

This letter refers to the Executive Employment Agreement dated as of
November 30, 2009 (the “Employment Agreement”) between you and The Princeton
Review, Inc. (the “Company”). Capitalized terms used and not defined in this
letter shall have the meanings ascribed to those terms in the Employment
Agreement.

As you know, the Company has announced that Michael Perik has resigned his
position as Chief Executive Officer effective March 8, 2011. The Company has
also announced that it has hired John Connolly as an interim CEO while it
searches for a permanent CEO to replace Mr. Perik. Under your Employment
Agreement, Michael Perik ceasing to be the Chief Executive Officer of the
Company constitutes Good Reason. In order to reinforce and encourage your
continued attention and dedication to your duties to the Company in the face of
such a potentially disturbing circumstance, and in order to give both you and
the Company sufficient time to hire a permanent CEO and allow you and the new
CEO to get to know one another to determine whether you each believe in the
Company’s future strategic direction and that you will have a constructive
working relationship, the Company hereby agrees to amend certain notice periods
within the Good Reason Process with respect to Mr. Perik’s resignation, subject
to the terms and conditions set forth in this letter agreement (this
“Agreement”).

1. Good Reason Condition Notice. The Company acknowledges that Mr. Perik’s
resignation constitutes Good Reason, and that it shall not remedy the condition
within 30 days, and that you shall not have to give the Company written notice
that such condition has occurred.

2. Extension of Period for Good Reason Termination. Notwithstanding the
provisions of Section 7(a)(iii)(v), you shall have one year from the date of
commencement of employment of a permanent CEO of the Company as contemplated
above to terminate your employment for Good Reason as a result of Mr. Perik’s
resignation. Notwithstanding the foregoing, in the event a permanent CEO has not
commenced employment on or before December 31, 2011, or in the event
Mr. Connolly is named as the Company’s permanent CEO, then you shall have until
March 1, 2012 to terminate your employment for Good Reason as a result of
Mr. Perik’s resignation. You agree to provide the Company with at least 30 days
written notice prior to any such termination.



--------------------------------------------------------------------------------

H. Scott Kirkpatrick, Jr.

March 10, 2011

Page 2

3. Waiting Period. In consideration of the Company’s willingness to extend the
period for you to terminate your employment for Good Reason, you agree that you
may not and will not terminate your employment for Good Reason based upon
Mr. Perik’s resignation prior to August 5, 2011, and you will provide the
Company with at least 30 days written notice prior to any such termination.
Nothing in this Section 3 is intended to prevent you from terminating your
employment for any other reason, nor for Good Reason other than as a result of
Mr. Perik’s resignation.

4. No other Amendment. All other provisions of the Employment Agreement shall
remain in full force and effect according to their respective terms, and nothing
contained herein shall be deemed a waiver of any right or abrogation of any
obligation otherwise existing under the Employment Agreement except to the
extent specifically provided for herein.

5. Miscellaneous.

(a) This Agreement shall be construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to principles of conflict of laws
of such state.

(b) This Agreement may be executed in counterpart and may be amended only by a
written instrument executed by you and the Company.

Please acknowledge your agreement with the foregoing by executing this Agreement
where indicated below and returning it to the Company.

 

Sincerely,

THE PRINCETON REVIEW, INC.

By:

 

/s/ John M. Connolly

  John M. Connolly   Chief Executive Officer

CONFIRMED AND AGREED

 

/s/ H. Scott Kirkpatrick, Jr.

H. Scott Kirkpatrick, Jr.

March 10, 2011